Order entered August 29, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00986-CV

                           VANTIUM CAPITAL, INC., Appellant

                                               V.

                  ACCESS LOSS MITIGATION, LLC, ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13246

                                           ORDER
       We GRANT appellant’s August 27, 2013 unopposed motion for an extension of time to

file a brief. Appellant shall file its brief on or before September 26, 2013. We caution appellant

that no further extension of time will be granted in this accelerated appeal absent extraordinary

circumstances.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE